Citation Nr: 1450135	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for failed craniotomy with skull deformity.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for benign positional vertigo, claimed as dizziness.

4.  Entitlement to service connection for diplopia, claimed as left eye muscle damage.

5.  Entitlement to service connection for scalp scarring. 

6.  Entitlement to service connection for bone pain.

7.  Entitlement to service connection for nerve pain. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.  He also had service in the National Guard, with a period of active duty from March 2003 to March 2004.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did that same month.   

In an October 2013 decision, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court a Joint Motion for Remand (JMR), and vacated and remanded the Board's denial of the claims.



FINDINGS OF FACT

1.  Failed craniotomy with skull deformity, scalp scarring, headaches, diplopia, benign positional vertigo, bone pain, and nerve pain did not have onset in and are not otherwise related to the Veteran's first period of service from January 1965 to November 1968.

2.  The medical evidence clearly and unmistakably shows that the Veteran's conditions of failed craniotomy with skull deformity, scalp scarring, headaches, diplopia, and benign position vertigo pre-existed service his active duty service from March 2003 to March 2004.

3.  It is not clear and unmistakable that the Veteran's conditions of failed craniotomy with skull deformity, headaches, diplopia, and benign position vertigo were not aggravated during active duty service from March 2003 to March 2004.

4.  The post-operative scalp scarring from the Veteran's failed craniotomy with skull deformity is related to his craniotomy revision in service.

5.  Symptoms of bone pain and nerve pain, associated with the Veteran's failed craniotomy, do not, in and of themselves, constitute disabilities for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for failed craniotomy with skull deformity have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for benign positional vertigo have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for diplopia have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for scalp scarring have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for bone pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for nerve pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of January 2009 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a September 2010 statement of the case.  

The Veteran's service treatment records from his first period of service, VA and non-VA medical treatment records have been obtained.  Medical records obtained in connection with the Veteran's claim for disability benefits from the Social Security Administration have also been associated with the claim file.  

The Veteran's service treatment records from his second period of service are missing, and all efforts to obtain them have been unsuccessful.  A formal finding was issued in April 2009, and the Veteran was notified that his records were missing.  The Veteran has submitted copies of the service treatment records in his possession.  Where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

VA examinations were conducted in July 2009.  These opinions are considered inadequate.  However, the Board sought an expert medical opinion from the VHA in February 2013.  The opinion received in July 2013 is adequate to adjudicate the claim because it is based on claim file review and because the expert considered the Veteran's history and described the disabilities in question, in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Evidence

Service treatment records from the Veteran's first period of service are negative for a brain aneurysm, craniotomy procedure, headaches, benign positional vertigo, diplopia, scalp scarring, and complaints of bone and nerve pain.  The Veteran's November 1968 separation examination showed his head, eyes, and neurologic system were all normal.

Private medical records, dated prior to the Veteran's second period of military service, reflect that he began to have symptoms which included, but were not limited to, persistent severe and constant left-sided headaches, severe pain over the left eye, left facial numbness, and diplopia beginning in 2000.  Complaints of vertigo, dizziness, spinning sensations, and loss of balance were not shown.  The Veteran was diagnosed with a left posterior communicating artery (PCA) aneurysm based on his clinical presentation and, underwent a craniotomy (with microvascular dissection and clipping of right PCA aneurysm) in October 2000.  He continued to have headaches and diplopia following this surgery.
      
In 2001, two years prior to entering his second period of active duty service, the Veteran began having difficulty with the 2000 procedure due to a contour deformity and sinking of the flap.  Diplopia and headaches were present.  A January 2001 medical record shows he reportedly felt as though his scalp was 'sinking in.'  He also complained of pain in the area of his burr holes and craniotomy defect.  Additional notes show that he apparently developed the symptoms of headaches, double vision, and an auditory constellation (characterized by clicking) related to the bone flap sinking in.  The private medical records show one complaint of dizziness in January 2001.

In January 2001, the Veteran underwent a cranial reconstruction for the persistent contour deformity.  Following the cranial reconstruction, his symptoms largely abated, but over the next two years they re-emerged, including a report of occasional dizziness in February 2001.  His bone flap is noted to have sunk further over this time as well.  Treatment records dated in November 2002 show continued complaints of diplopia, head discomfort, and pain behind his eye and in his ear.
      
On evaluation at a neurofacial surgery clinic in February 2003, the Veteran was observed to have cutaneous scars associated with his prior surgical procedures, and a cranial vault asymmetry with a depression along the left temporoparietal regions.  The examining physician's clinical impression was that the cranial bone flap had not healed to the appropriate union and its viability was questionable.  It was further thought that his symptoms could be related to the movement of the bone plate and the movement of the acrylic overlay as well.  Loose hardware was also present and symptomatic.  The physician noted that ultimately reconstruction of that area was likely indicated.

The service treatment records associated with the Veteran's second period of active duty service are missing, despite reasonable attempts by the RO to obtain them.  The Veteran has submitted copies of service treatment records in his possession; these are in the claim file.

The available service records include a March 2003 pre-deployment self-assessment questionnaire.  On this questionnaire, the Veteran reported that he was in 'excellent' health and denied having any medical problems; but, he also indicated that he was currently undergoing a medical board.

The service records also include a report from a neurologic evaluation conducted at a naval hospital in May 2003.  This report shows the Veteran stated he had been in his 'usual state of health' until approximately three weeks prior, at which time he had immediate onset of headache and heard a pop.  He noted that since then, he had experienced memory and concentration problems, and diplopia.  The report indicates that he was medevaced from Kuwait, started on Neurotonin for the headache, and sent to Florida.  A subsequent computed tomography taken in an emergency department revealed a mild dislocation of the cortical bone in the area of his previous surgery, with mild depression below the cortex.  The pertinent diagnoses were 1) possible dislocation of previous bone flap, left frontotemporal bone with ++ deformity and mild depression of bone; and 2) diplopia possibly due to dislocation of previous bone flap.  

Additional records show he was evaluated for surgery and underwent removal of a residual acrylic plate with repeat craniotomy, and split calvarial bone graft for reconstruction of the left temporal region in August 2003, at the Duke University Medical Center.  He continued to have headaches and eye pain afterwards.  

An October 2004 Report of Medical History form, completed in connection with release from active duty, reflects the Veteran's report that his Kevlar and helmet caused a crack in his bone flap while he was in Kuwait.

Post-service private medical records reflect complaints of chronic daily headaches, treated with Neurotonin.  In an August 2006 treatment note, Dr. Bernier, the Veteran's private family physician, noted that the Veteran previously had chronic headaches secondary to brain surgery that have basically resolved, and no medications were needed in this regard.

In July 2009, the Veteran underwent three VA examinations to determine whether his claimed disabilities were either incurred in, or aggravated by, his second period of active duty service from March 2003 to March 2004.  Unfortunately, all three VA examination reports are inadequate for adjudication purposes.  

At the traumatic brain injury examination, a VA examiner reviewed the claim file and opined that the failed craniotomy, double vision, and headaches existed prior to active duty service and were not worsened beyond their natural progression during such service.  However, the opinion does not reflect any consideration of the Veteran's contention that his exposure to heat, strenuous physical activity, and wearing of a helmet (which caused weight in the skull area) contributed to his symptoms.

At the eye examination, the Veteran was diagnosed with diplopia.  The claim file was not reviewed.  The eye examiner also failed to indicate whether the Veteran's preexisting diplopia was permanently aggravated (i.e. increased in severity beyond that which would be due to the natural progression of that disease) by the split calvarial bone graft, left parietal to left temporal, which was performed in August 2003, during active duty service.  

The claims file was also not reviewed during the ear disease examination.  The VA examiner provided a diagnosis of benign positional vertigo, but did not indicate whether the condition existed prior to service, and if so, whether it had been permanently aggravated by the split calvarial bone graft procedure performed in August 2003.  

Private medical records reflect complaints of dizziness on two occasions (in January 2001 and in February 2001); however, no specific diagnosis of benign position vertigo is shown.   	 

In February 2010, Dr. Bernier, the private family physician, stated the Veteran developed chronic headache, vertigo, and diplopia following his aneurysm recession from the left side of his brain.  Dr. Bernier stated that Veteran also has problems with non-healing of his skull area.  It was Dr. Bernier's opinion that since the Veteran was still participating in active duty after the surgery, the exposure to heat, strenuous physical activity, and weight in the skull area due to the wearing of a helmet contributed to his chronic symptoms.  

In February 2013, the Board sought an expert medical opinion from the VHA as to whether the evidence was clear and unmistakable that the Veteran's claimed conditions existed prior to his period of active duty from March 2003 to March 2004, and if so, whether the evidence was clear and unmistakable that these conditions were not aggravated during that period of service.

In July 2013, a neurosurgeon reviewed the Veteran's claims file and provided the requested opinions.  The expert stated that it is his unwavering assertion that all of the Veteran's claimed conditions clearly and unmistakably existed prior to his period of active duty from March 2003 to March 2004 and it is clear and unmistakable that none of these conditions were or could have been aggravated by anything that happened during this period of service.  The expert further explained that the Veteran's signs and symptoms were, and still are, manifestations of the natural history of cerebral aneurysms and their treatment.  

The expert noted that while heat and physical exertion can cause a multitude of non-specific signs and symptoms, some of which the Veteran reported, those symptoms existed prior to his period of service and in addition, they are not exclusive to his disease.  The expert further noted that it would be physically impossible for the Veteran's helmet to cause his cranioplasty to dislodge because the helmet would not touch or put pressure on the site of his cranioplasty.  Finally, with respect to the "pop" that the Veteran reported hearing in Kuwait, the examiner pointed out that it is documented in the Veteran's records that he reported hearing "noises" in his head after his first surgery and before entering active duty service.

In August 2013, the Veteran responded to the VHA opinion.  He indicated that with respect to whether 'it would be physically impossible for the Veteran's helmet to cause his cranioplasty to dislodge,' the VHA expert would be correct for helmets after 2008 when there was a major redesign.  However, for helmets prior to 2008, during his period of service, the helmet strap wrapped around the entire head and lay directly over the area of his surgery. 

Analysis

Failed craniotomy with skull deformity; Headaches, Benign Positional Vertigo, Diplopia 

Service treatment records from the Veteran's first period of service are negative for a craniotomy procedure, headache, benign positional vertigo, or diplopia.  The Veteran's November 1968 separation examination showed his head, eyes, and neurologic system were all normal.  There is no competent evidence showing these conditions manifested in, or are otherwise etiologically related to the Veteran's period of service from January 1965 to November 1968. 

Consistent with the evidence of record, the Veteran specifically contends that his conditions of failed craniotomy with skull deformity, headaches, diplopia, and benign position vertigo (claimed as dizziness) were either incurred in, or aggravated by his second period of active duty service, from March 2003 to March 2004. 

Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  

The Veteran's service treatment records for his second period of service are missing despite the RO's attempts to locate them.  Therefore the claimed conditions of failed craniotomy with skull deformity, headaches, diplopia, and benign position vertigo were not noted upon entry into this period of service and the presumption of soundness applies as to this appeal.  

VA cannot presume that, at service entry, the Veteran was not sound with respect to any of the residuals of his failed craniotomy.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's claimed conditions preexisted his second period of service, it must find that clear and unmistakable evidence shows that these claimed conditions preexisted service; and that clear and unmistakable evidence shows that these conditions were not aggravated by service.  Horn, 25 Vet.App. at 234.   

Consistent with the medical evidence, the July 2013 VHA opinion and the Veteran's statements, the evidence clearly and unmistakably shows that the conditions of failed craniotomy with skull deformity, headaches, diplopia, benign position vertigo pre-existed the Veteran's service from March 2003 to March 2004.  In addition, Dr. Bernier's opinion supports a finding that the Veteran's headaches, vertigo, and diplopia existed prior to his period of service that began in March 2003.  He unequivocally stated that the Veteran developed these symptoms after his aneurysm recession.  

There is, however, conflicting evidence as to whether these conditions were aggravated during such service.  

The February 2010 medical opinion from Dr. Bernier-that exposure to heat, strenuous physical activity, and weight in the skull area due to the wearing of a helmet contributed to his chronic symptoms-is not supported by a clinical rationale.  Therefore, its probative value is lessened.  His opinion also does not indicate that any of these conditions were aggravated, specifically during the Veteran's period of active duty from March 2003 to March 2004.    

In contrast, the August 2013 VHA expert has stated, unequivocally, that it is both clear and unmistakable that none of these conditions were or could have been aggravated during the Veteran's period of active duty from March 2003 to March 2004.  The Board, however, acknowledges that the VHA opinion fails to adequately discuss the Veteran's specific contention that the due to the type of helmet he was issued, his helmet strap wrapped around his entire head and lay directly over the area of his surgery.  The Board finds no reason to doubt the veracity of the Veteran's assertion in this regard.  Therefore, the probative value of the VHA opinion is also lessened.  

There is no other probative medical opinion that addresses whether the disabilities of failed craniotomy with skull deformity, headaches, diplopia, and benign position vertigo clearly and unmistakably existed prior to service and were not aggravated during service.  

This favorable and unfavorable evidence does not satisfy the "very demanding clear-and-unmistakable-evidence standard" in order to rebut the presumption of soundness with regard to the second prong of the test.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); VAOPGCPREC 3-2003 at 15 (Congress intended VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition). 

As VA has not rebutted the presumption of soundness with respect to whether there was aggravation of the failed craniotomy, with skull deformity; headaches, benign positional vertigo, and diplopia; the claims become one for service connection based on service incurrence.

Here, the Veteran attributes his current failed craniotomy with skull deformity; headaches, benign positional vertigo, and diplopia to his strenuous physical activity and wearing of Kevlar and a helmet during his second period of active duty from March 2003 to March 2004.

The evidence shows that these conditions are currently present.  There is competent and credible evidence of pertinent symptoms and of these conditions in service, as shown by the available service treatment records and the Veteran's competent and credible statements.  Also, the medical opinion from Dr. Bernier indicates that these conditions are related to the Veteran's second period of active duty, specifically the strenuous physical activity and helmet worn by the Veteran therein.  

Resolving reasonable doubt in favor of the Veteran, service connection for failed craniotomy, with skull deformity; headaches, benign positional vertigo, and diplopia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Scalp Scarring

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran contends that his scalp scarring was either incurred in, or aggravated his second period of active duty service, from March 2003 to March 2004. 

Service treatment records from the Veteran's first period of service are negative for evidence of scars on his scalp.  There is no competent evidence showing this condition manifested in, or is otherwise etiologically related to the Veteran's period of service from January 1965 to November 1968. 

The evidence shows that the Veteran incurred scalp scarring due to his initial failed craniotomy and reconstruction that he underwent in October 2000 and in January 2001.  

He also incurred scalp scarring as a result of the removal of a residual acrylic plate with repeat craniotomy, and split calvarial bone graft for reconstruction of the left temporal region (i.e. the failed craniotomy with skull deformity) during active duty in August 2003.  

The Board has granted service connection for the failed craniotomy with skull deformity in this appeal.  As the Veteran's scalp scarring is due, at least in part, to the craniotomy revision during service he underwent in service and which is now service-connected; service connection for post-operative scalp scarring is warranted. 

Bone Pain and Nerve Pain

The Veteran contends that his symptoms of bone pain and nerve pain were either incurred in, or aggravated by his second period of active duty service, from March 2003 to March 2004. 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  

Without a recognized injury, disease entity or disability, VA is not authorized to award compensation for only reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Sanchez -Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001).  

The cumulative medical evidence supports a finding that the Veteran's symptoms of bone and nerve pain are likely related to the residuals of his failed craniotomy with skull deformity.  Indeed, the VHA neurosurgeon indicated that all of the Veteran's reported signs and symptoms were, and still are, manifestations of the natural history of cerebral aneurysms and their treatment.  

Although service connection is warranted for the treatment of the Veteran's cerebral aneurysm; that is, his failed craniotomy, the symptoms of bone and nerve pain alone do not, in and of themselves, constitute disabilities for which service connection may be granted.  

For these two, claims, the preponderance of the evidence is against a finding of service connection; there is no doubt to be resolved; and service connection for bone pain and nerve pain is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for failed craniotomy with skull deformity is granted. 

Service connection for headaches is granted. 

Service connection for benign positional vertigo, claimed as dizziness, is granted.

Service connection for diplopia, claimed as left eye muscle damage, is granted.

Service connection for scalp scarring is granted. 

Service connection for bone pain is denied. 

Service connection for nerve pain is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


